Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 8/17/2022.
Response to Amendment
2.	Claims 1-3, 5, 7-10, 14-19 have been amended and claim 4 cancelled.
	The title has been amended and the objection overcome.
	Based on the claim amendments, the claims are no longer interpreted under 112(f), and the claim limitations now transform the abstract idea into a patent eligible application overcoming the 101 rejection. 
Response to Arguments
3.	Applicant’s arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amended limitations, where Cecchi teaches a sensor that obtains biometric information of participants (see art rejection below).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-7, 10-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al (8,667,169) in view of Cecchi (2007/0162505).

Regarding claim 1 Patil teaches An information processing system (abstract: method; fig 1A, col 2 l. 23-28: communication system, computer device; col 2 l. 58-60: communication system…develop argument maps) comprising: 
A processor programmed to:
obtain information on positions of statements in an argument (positions/category of statements - col 2 l 58 – col 3 l 2; col 4 l. 31-39: categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas)); 
obtain levels of importance of the statements for a claim in the argument in accordance with the positions of the statements (determining statements that are related/relevant to claim/topic - col 4 l. 31-39: dialogue entities are extracted… objects can be aggregated in order to derive a primary topic of discussion. At 414, summarization activities can occur in order to extract the parts of data/speech, which have the top entities embedded in them.; col 4 l. 65 – col 5 l. 2: identifying entities; col 5 l. 9-16); 
obtain a degree of agreement indicating a degree to which participants in the argument agree on each of the statements (col 2 l 58 – col 3 l 2; col 4 l. 31-39; col 4 l. 64 – col 5 l. 8: sentiment;
col 3 l. 5-16: `sentiment` is meant to include any type of feeling, opinion, statement, reaction, or expression associated with a given topic; col 5 l. 2-8: sentiment can be produced as a numerical value that aligns with some type of formulated scale.); and 
calculate a degree of claim agreement of the claim and a degree of claim certainty of the claim from the levels of importance and the degrees of agreement on the statements, the degree of claim agreement indicating a degree to which the participants in the argument agree on the claim, the degree of claim certainty indicating a degree of certainty of the claim (analyzing important/relevant statements and opinions/sentiment to determine if participants/users agree on a topic/concept and how certain/true–
col 5 l. 20-21: argument map which may provide a suitable conclusion; col 2 l. 58- col 3 l. 2: More specifically, communication system 10 can identify the topic of discussion, the keywords used in the discussion, and the resultant opinions of those discussions (e.g., for/against a particular concept); col 3 l. 20-30: argument maps can support the analysis of pros and cons when deliberating over difficult business problems.; 
col 7 l. 27: specific experts; col 15 l.45-col 16 l. 6: invoking an intelligent weight – where users develop intelligent weight demonstrating user expertise with particular area or term);
analyze the statements and categorize the statements in accordance with the argument model (col 2 l 58 – col 3 l 2; col 4 l. 31-39: categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas);
col 2 l 58 – col 3 l 2: Communication system 10 is configured to systematically review speech, text, media, etc. in order to develop argument maps that effectively summarize interactions amongst individuals. For example, there could be an email exchange on an email list (e.g., a particular business unit) amongst individuals. Those emails can be analyzed for keywords, sentiment, etc. in order to develop an appropriate argument map that effectively summarizes the discussions. More specifically, communication system 10 can identify the topic of discussion, the keywords used in the discussion, and the resultant opinions of those discussions (e.g., for/against a particular concept).
col 3 l. 20-30: argument map can include the components of an argument such as main contentions, premises, co-premises, objections, rebuttals, and lemmas. Argument mapping is often designed to support deliberation over issues, ideas, and arguments. Furthermore, argument maps can support the analysis of pros and cons when deliberating over difficult business problems.
col 4 l. 31-39: dialogue entities are extracted, where sentiment scores can also be developed. At 412, objects can be aggregated in order to derive a primary topic of discussion. At 414, summarization activities can occur in order to extract the parts of data/speech, which have the top entities embedded in them. At 416, a categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas).);

and does not specifically teach where Cecchi teaches
a sensor that obtains biometric information of participants in an argument, the biometric information comprising at least one of pulse, blood pressure, breathing, and electric properties of skin (fig 1; 32: stimulus is presented to the user, can be a word; 33: The evoked emotions in the user 102 are measured through an interface 103 that responds to physiological attributes of the user, such as, but not limited to skin conductance, EEG, blood pressure, heart rate and voice.; 34: joins measured physiological response with the stimulus);
correct categorization of the statements based on the obtained biometric information (32-34: joins measured physiological response with the stimulus).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Cecchi for improved user statement and sentiment categorization further based on biometrics.

  

Regarding claim 2 Patil teaches The information processing system according to Claim 1, wherein the processor is programmed to: obtain information on the positions of the statements, the positions of the statements being specified by categorizing the statements into components of a predetermined argument - 60 -model (col 4 l. 36-39: a categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas)).  

Regarding claim 3 Patil teaches The information processing system according to Claim 2, the processor is programmed to:
obtain information on the positions of the statements, the positions of the statements being specified by using the statements categorized in accordance with the argument model (col 4 l. 36-39: a categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas)).  

Regarding claim 5 Patil teaches The information processing system according to Claim 1, further comprising: a display that indicates the positions of the statements in the argument and that displays the degree of claim agreement and the calculated degree of claim certainty (col 3 l. 41-44: Argument maps improve critical thinking by providing clarity of thought (visual displays), uncover hidden assumptions, and effectively evaluate strong and weak links.; col 3 l. 20-30: An argument map is a visual representation of the structure of an argument in informal logic. argument map can include the components of an argument such as main contentions, premises, co-premises, objections, rebuttals, and lemmas. Argument mapping is often designed to support deliberation over issues, ideas, and arguments. Furthermore, argument maps can support the analysis of pros and cons when deliberating over difficult business problems.).  

Regarding claim 6 Patil teaches The information processing system according to Claim 5, wherein the display displays the degree of claim agreement and the degree of claim certainty when the degree of claim agreement and the degree of claim certainty satisfy a predetermined condition (col 3 l. 20-30; col 3 l. 41-44 – displaying argument map when users present relevant statements which demonstrate information on agreement and certainty (based on specific user expertise)).  

Regarding claim 7 Patil teaches The information processing system according to Claim 6, wherein 
the processor is programmed to:
in response to a new statement in the argument, update the degree of claim agreement and the degree of claim certainty based on the new statement (receiving and processing new statement col 4 l. 14-42), and 
the display displays the updated degree of claim agreement and the updated degree of claim certainty when the degree of claim agreement, the degree of claim certainty, the updated degree of claim agreement, and the updated degree of claim certainty satisfy a predetermined condition (receiving and processing new statement, and updating argument map and conclusions based on new statements col 4 l. 14-42; col 3 l. 20-30; col 3 l. 41-44).  


Regarding claim 10 Patil teaches An information processing system (abstract: method; fig 1A, col 2 l. 23-28: communication system, computer device; col 2 l. 58-60: communication system…develop argument maps) comprising: 
a processor programmed to:
categorize a plurality of statements in an argument into components of a predetermined argument model (positions/category of statements - col 2 l 58 – col 3 l 2; col 4 l. 31-39: categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas); 
analyze the statements and categorize the statements in accordance with the argument model (col 4 l. 31-39: categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas));
obtain characteristic values of the plurality of statements (col 4 l. 31-39: dialogue entities are extracted, where sentiment scores can also be developed.); 
associate the plurality of statements with each other in accordance with the components into which the plurality of statements are categorized (col 4 l. 31-39: dialogue entities are extracted, where sentiment scores can also be developed. At 412, objects can be aggregated in order to derive a primary topic of discussion. At 414, summarization activities can occur in order to extract the parts of data/speech, which have the top entities embedded in them. At 416, a categorization occurs for the derived statements with respect to the argument map attributes (e.g., the main contention, premises, co-premises, objections, rebuttals, and lemmas).); 
calculate a claim characteristic value by using the characteristic values of the plurality of statements and a result of associating the plurality of statements with each other, the claim characteristic value indicating a characteristic of a claim in the argument (col 5 argument map which may provide a suitable conclusion; col 2 l. 58- col 3 l. 2: More specifically, communication system 10 can identify the topic of discussion, the keywords used in the discussion, and the resultant opinions of those discussions (e.g., for/against a particular concept); col 3 l. 20-30: argument maps can support the analysis of pros and cons when deliberating over difficult business problems.); and 
a display that displays the plurality of statements and the claim related to the claim characteristic value when the claim characteristic value satisfies a predetermined condition (col 3 l. 41-44: Argument maps improve critical thinking by providing clarity of thought (visual displays), uncover hidden assumptions, and effectively evaluate strong and weak links.; col 3 l. 20-30: An argument map is a visual representation of the structure of an argument in informal logic. argument map can include the components of an argument such as main contentions, premises, co-premises, objections, rebuttals, and lemmas. Argument mapping is often designed to support deliberation over issues, ideas, and arguments. Furthermore, argument maps can support the analysis of pros and cons when deliberating over difficult business problems. – displaying argument map with components of argument regarding specific topic/claim when provided with information on agreement).  
and does not specifically teach where Cecchi teaches
a sensor that obtains biometric information of participants in an argument, the biometric information comprising at least one of pulse, blood pressure, breathing, and electric properties of skin (fig 1; 32: stimulus is presented to the user, can be a word; 33: The evoked emotions in the user 102 are measured through an interface 103 that responds to physiological attributes of the user, such as, but not limited to skin conductance, EEG, blood pressure, heart rate and voice.; 34: joins measured physiological response with the stimulus);
correct categorization of the statements based on the obtained biometric information (32-34: joins measured physiological response with the stimulus).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Cecchi for improved user statement and sentiment categorization further based on biometrics.


Regarding claim 11 Patil teaches The information processing system according to Claim 10, wherein the display displays the plurality of statements and the claim related to the claim characteristic value when the claim characteristic value is a biased value (col 3 l. 20-30; col 3 l. 41-44 – displaying argument map with components of argument regarding specific topic/claim when provided with information on agreement).  

Regarding claim 12 Patil teaches The information processing system according to Claim 10, wherein the display displays the plurality of statements and the claim related to the claim characteristic value when the claim characteristic value is less than a predetermined threshold value (col 3 l. 20-30; col 3 l. 41-44 – display argument map when claim/topic/term is up for discussion and users have statements regarding said claim to further analyze various user points and opinions).  

Regarding claim 13 Patil teaches The information processing system according to Claim 10, wherein the display displays, in an argument in which one of one or more statements made in connection with a first claim is made as a second claim different from the first claim, a claim characteristic value of the second claim in association with the one or more statements made in connection with the first claim (determining claim values/information for multiple claims/topics, and where certain statements can be relevant to different or multiple claims -
col 2 l 58 – col 3 l 2: Communication system 10 is configured to systematically review speech, text, media, etc. in order to develop argument maps that effectively summarize interactions amongst individuals. For example, there could be an email exchange on an email list (e.g., a particular business unit) amongst individuals. Those emails can be analyzed for keywords, sentiment, etc. in order to develop an appropriate argument map that effectively summarizes the discussions. More specifically, communication system 10 can identify the topic of discussion, the keywords used in the discussion, and the resultant opinions of those discussions (e.g., for/against a particular concept).  



Regarding claim 18 Patil teaches A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: 
obtaining, from a sensor, biometric information of participants in an argument, the biometric information comprising at least one of pulse, blood pressure, breathing, and electric properties of skin; 
categorizing statements in an argument into components of a predetermined argument model, and associating the statements with each other in accordance with the components into which the statements are categorized; 
analyzing the statements and categorizing the statements in accordance with the argument model; 
correcting categorization of the statements based on the obtained biometric information; 
obtaining characteristic values of the statements; 
calculating a claim characteristic value by using the characteristic values of the statements and a result of associating the statements with each other, the claim characteristic value indicating a characteristic of a claim in the argument; and 
displaying the statements and the claim related to the claim characteristic value on a display when the claim characteristic value satisfies a predetermined condition.
Recites limitations similar to claim 10 (and 1) and is rejected for similar rationale and reasoning.

Regarding claim 19 Patil teaches An information processing method comprising: -9-Application No. 16/381,079 
obtaining, from a sensor, biometric information of participants in an argument, the biometric information comprising at least one of pulse, blood pressure, breathing, and electric properties of skin; 
categorizing statements in an argument into components of a predetermined argument model, and associating the statements with each other in accordance with the components into which the statements are categorized; 
analyzing the statements and categorizing the statements in accordance with the argument model; 
correcting categorization of the statements based on the obtained biometric information; 
obtaining characteristic values of the statements; 
calculating a claim characteristic value by using the characteristic values of the statements and a result of associating the statements with each other, the claim characteristic value indicating a characteristic of a claim in the argument; and 
displaying the statements and the claim related to the claim characteristic value on a display when the claim characteristic value satisfies a predetermined condition.
Recites limitations similar to claim 10 (and 1) and is rejected for similar rationale and reasoning.



7.	Claims 8-9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Cecchi in further view of Catalano et al (2019/0121842).

Regarding claim 8 Patil teaches
calculate the degree of claim agreement and the degree of claim certainty by using the at least one of the level of importance and the degree of agreement (as discussed in claim 1);  
but does not specifically teach where Catalano teaches The information processing system according to Claim 1, wherein the processor is programmed to: 
- 62 - change, in response to receipt of a user input, at least one of the level of importance and the degree of agreement on at least one of the statements, the level of importance of the at least one of the statements, and the degree of agreement on the at least one of the statements being obtained by the processor (manual changing of values abstract; figures 5, 8; para: 47: determine tone and sentiment and provide suggested changes and modifications to adjust the sentiment: 53-55: sentiment analysis; social tone, agreeableness; 60; 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to allow user changes for an improved system to ensure the statements are properly categorized and valued, and if not, allow for correction.
The incorporation would therefore teach the calculator calculates the degree of claim agreement and the degree of claim certainty by using the changed at least one of the level of importance and the degree of agreement.  

Regarding claim 9 Patil teaches The information processing system according to Claim 8, wherein the processor is programmed to:
output, when at least one of the calculated degree of claim agreement and the calculated degree of claim certainty changes in response to a change of at least one of the level of importance and the degree of agreement on at least one of the statements, the argument in which the statements have been made, the statements, the changed at least one of the degree of claim agreement and the degree of claim certainty, and the changed at least one of the level of importance and the degree of agreement in association with one another (receiving new information, and updating argument map and conclusions based on new information col 4 l. 14-42).  
Where Catalano teaches the changes; Rejected for similar rationale and reasoning as claim 8

Regarding claim 14 Patil and Catalano teach The information processing system according to Claim 10, wherein the processor is programmed to: change, in response to receipt of a user input, at least one of the obtained characteristic values; and calculate the claim characteristic value by using the changed at least one of the characteristic values.  
Recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.

Regarding claim 15 Patil and Catalano teach The information processing system according to Claim 14, wherein when the calculated claim characteristic value changes in response to a change of at least one of the characteristic values, 
the display displays the claim in the argument in which the plurality of statements have been made, the plurality of statements, the changed at least one of the characteristic values, and the changed claim characteristic value in association with one another (Patil: updating argument map and conclusions based on new information col 4 l. 14-42; displaying: col 3 l. 20-30; col 3 l. 41-44).  
Where Catalano teaches the changes and is rejected for similar rationale and reasoning as claim 8/9.


Regarding claim 16 Patil and Catalano teach The information processing system according to Claim 14, wherein 
when the calculated claim characteristic value changes in response to a change of at least one of the characteristic values and when the change of the claim characteristic value before and after the change of the at least one of the characteristic values satisfies a predetermined condition (updating argument map and conclusions (possibly representing a new conclusion) based on changed information of Catalano as taught in claims 8/9; 14/15), 
however Patil does not specifically teach where Catalano teaches
the display displays the changed at least one of the characteristic values and one or more statements related to the changed at least one of the characteristic values among the plurality of statements in a distinguishable manner from characteristic values other than the changed at least one of - 66 -the characteristic values and statements related to the other characteristic values among the plurality of statements (displaying changed information differently fig 7; [0061]: determination of the difference in sentiment level between a particular word and the suggested edit could be emphasized or highlighted by changing the size and/or color of suggested edit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to present edited information differently to allow users to more easily view and compare edits and the potential consequences.  

Regarding claim 17 Patil teaches The information processing system according to Claim 10, 
wherein the processor is programmed to: in response to a new statement in the argument, update the claim characteristic value and at least one of the characteristic values based on the new statement (receiving and processing new statement, and updating argument map and conclusions based on new statements col 4 l. 14-42),
however Patil does not specifically teach where Catalano teaches 
when a change in the claim characteristic value before and after update of the claim characteristic value satisfies a predetermined condition, the display displays the updated at least one of the characteristic values and one or more statements related to the updated at least one of the characteristic values among the plurality of statements in a distinguishable manner from characteristic values other than the updated at least one of the characteristic values and statements related to the other characteristic values among the plurality of statements.  
Rejected for similar rationale and reasoning as claim 16, where Catalano teaches that if changes occur, they can be displayed differently.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655